Citation Nr: 1813487	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-30 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1988; she also had active duty for training from October 1985 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on app eal from a January 2012 rating decision issued by the Milwaukee, Wisconsin Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In May 2017, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the instant case, the Veteran asserts that her current psychiatric disorder is due to military sexual trauma (MST) she experienced while on active duty.  At the Board hearing and at a June 2014 VA examination, the Veteran testified that she has received continuing treatment for her psychiatric disorder at the VA Medical Center (VAMC) in Milwaukee, Wisconsin since approximately 1989.  However, these records have not been associated with the electronic record.  As these clinical records are constructively of record, they must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, it appears that there may be outstanding private treatment records that may be relevant to the Veteran's claim.  In this regard, at the Board hearing, the Veteran indicated that she received private treatment for her psychiatric disorder prior to going to the VA.  Moreover, the VA examination report listed numerous private providers.  The Veteran's Social Security Administration (SSA) disability records include mental health clinical records dated in 2012 from M.D, M.S.W. and from Froedtert Health-Behavorial Health following an assault in the work place. However, it is unclear whether all of the Veteran's private clinical records have been obtained.  Thus, in light of the need to remand, the AOJ should take appropriate steps, including contacting the Veteran and obtaining appropriate authorization, to obtain any outstanding private treatment records.  

Moreover, the June 2014 VA examiner found that it is at least as likely as not that the following markers are supportive of an in-service personal trauma.  While no marker evidence (e.g. police report) was found in the Veteran's records, potential markers at the time of the trauma included substance abuse, although, per records, cocaine use predated the event, sudden onset of mental health symptoms including a hospitalization, and AWOL. Potential long-term indicators include current depression and suicidal thoughts.  Nevertheless, although finding that the Veteran's records supported the occurrence of MST, the examiner found that the Veteran did not meet the DSM-5 diagnostic criteria for PTSD.  Rather, the examiner diagnosed unspecified depression disorder.  Nevertheless, the examiner found that it was less likely as not that this diagnosis was related to her MST.  The examiner rationalized that medical records and the Veteran's report indicate onset of current symptoms since 2012 around the time of a stressful work experience.  While military mental health records show mental health intervention, diagnoses during military service were related to cocaine dependence and personality disorder, which are less likely as not consistent with the current diagnosis of unspecified depressive disorder.

However, the Veteran testified that her VA psychologist has diagnosed her with PTSD due to MST.  Moreover, private treatment records also document such diagnosis.  Unfortunately, the VA examiner did not address these records.  Moreover, at the Board hearing, the Veteran asserted that the examination was insufficient as the examiner did not give her adequate time to respond.  Further, the examiner rationalized that the Veteran's current depression was not due to service as the symptoms began in 2012.  However, the Veteran has reported experiencing ongoing symptoms since service.  Significantly, she filed her current claim for depression in 2011, over a year prior to the work incident.  Accordingly, given the deficiencies described above with respect to the June 2014 VA examination with opinion as well as additional records to be obtained, the Board finds that another VA examination should be afforded to the Veteran to determine the nature, extent and etiology of any diagnosed psychiatric disorders, to include PTSD.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding private medical records.

2.   Obtain the Veteran's VA treatment records from the Milwaukee, Wisconsin VAMC since 1989.  

3.  After completing the above development and all outstanding records have been associated with the electronic record, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of her acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the diagnostic criteria under DSM-5. 

B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of her in-service stressor pertaining to harassment, assault, mistreatment and/or sexual assault.  The examiner should note that the prior VA examiner found that the Veteran's service records supported the occurrence of MST.  If the examiner finds that the Veteran does not meet the criteria for PTSD due to MST, the examiner must address any contradictory VA and private clinical records showing such diagnosis.

C)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service. 

A detailed rationale for all opinions expressed should be provided. The examiner must consider the service treatment and personnel records, post-service treatment records and the Veteran's lay statements describing her in-service experiences and the onset and continuity of psychiatric symptomatology.

4.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




